Citation Nr: 1826932	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine and sacroiliac joints, to include whether the Veteran is entitled to an extended temporary total rating under 38 C.F.R. § 4.30 for convalescence for the period from September 1, 2013 to February 19, 2014 and past April 1, 2014.  

2.  Entitlement to special monthly compensation (SMC) for housebound status for the period from September 1, 2013 to February 19, 2014 and past April 1, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision awarded a temporary 100 percent evaluation for the period from May 30, 2013 to September 1, 2013, and continued the 20 percent rating for the back condition thereafter.  It also awarded special monthly compensation at the housebound rate from May 30, 2013 to September 1, 2013.  Subsequently, in an April 2014 rating decision, the RO awarded a temporary 100 percent evaluation as well as special monthly compensation at the housebound rate, both for the period from February 20, 2014 to April 1, 2014.  The 20 percent rating was continued from that point.  Most recently, in a May 2014 rating decision, the RO increased the evaluation of the back condition to 40 percent effective September 1, 2013, with that 40 percent to continue after April 1, 2014.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017, at which time he waived RO review of new evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

During the June 2017 hearing the Veteran contended that during the preceding 12 months he had experienced nine weeks of incapacitation as due to his back condition.  See Hearing Transcript, page 9.  No clarification was made as to whether these periods of incapacitation were physician-prescribed or not, as is specified in 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In consideration of the Veteran's most recent VA examination to evaluate the severity of the back condition, which occurred in April 2014, the Board notes that the examiner failed to detail how many incapacitating episodes the Veteran had experienced in the past 12 months.  A remand is thus necessary to afford the Veteran a new examination to specifically evaluate the degree to which he has experienced (if at all) incapacitating episodes as prescribed by a physician in the past 12 months.  

Furthermore, a decision on the claim for SMC at the housebound rate for the periods corresponding to the Veteran's temporary 100 percent ratings is deferred pending resolution of the Veteran's rating claim, as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with a qualified examination for the purpose of evaluating the severity of his currently diagnosed back condition.  The most up-to-date Disability Benefits Questionnaire must utilized, and the claims file must be reviewed in conjunction with the examination. All opinions must be supported by a rationale in a typewritten report.

Importantly, the examiner must comment on the frequency and duration of any doctor-prescribed bed rest (incapacitating episodes) and the extent of any ankylosis.  The examiner must also comment on the presence and severity of any associated objective neurological abnormalities.  The examiner is also requested to review the claims file for the express purpose of ascertaining the specific limitations on the Veteran in the months following both of his spinal surgeries in May 2013 and in February 2014, as he is claiming that these surgeries required an extended period of convalescence in the time following each one.

2.  Upon completion of the above, both of the claims must be readjudicated.  If the determination of any of the claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter..  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

